84344: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21524: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84344


Short Caption:STATE VS. OWENS (KESHONE)Court:Supreme Court


Related Case(s):84725


Lower Court Case(s):Clark Co. - Eighth Judicial District - A844136, C347423Classification:Criminal Appeal - Other - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						


RespondentKeshone OwensMichael D. Lasher
							(Michael Lasher LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/02/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/08/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/08/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (A844136) (SC)22-07442




03/21/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/16/21 and 1/11/22. To Court Reporter: Susan Schofield. (SC)22-08900




03/21/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/16/21 and 11/4/21. To Court Reporter: Kaihla Berndt. (SC)22-08901




03/22/2022Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)22-09058




03/24/2022TranscriptFiled Notice from Court Reporter. Kaihla Berndt stating that the requested transcripts were delivered.  Dates of transcripts: 9/16/21 and 11/4/21. (SC)22-09258




04/04/2022TranscriptFiled Notice from Court Reporter. Susan Schofield stating that the requested transcripts were delivered.  Dates of transcripts: 11/16/21 and 1/11/22.(SC)22-10376




06/08/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 14 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 7 days from the date that appellants' response is served. Briefing is suspended. (SC)22-18216




06/22/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-19810




07/08/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-21524





Combined Case View